Citation Nr: 0027112	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-11 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel







INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.  

This appeal arose from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder.  

The veteran requested a hearing before the Board of Veterans' 
Appeals (Board) at the RO, and then elected instead to attend 
a hearing before RO personnel.  However he subsequently 
canceled the hearing.  

The RO affirmed the determination previously entered in 
August 1999, and the case was forwarded to the Board for 
appellate review.  

The veteran submitted medical records - both to the Board and 
to the RO - after the August 1999 supplemental statement of 
the case (SSOC).  However these records are exact duplicates 
of records in the claims folder and have been previously 
considered in the statement of the case or SSOCs.  


FINDINGS OF FACT

1.  The Board denied the claim of entitlement to restoration 
of service connection for a chronic acquired psychiatric 
disorder in June 1985.  

2.  The evidence submitted since the June 1985 Board decision 
is not wholly duplicative or cumulative, bears directly and 
substantially upon the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  The claim of entitlement to service connection for a 
chronic acquired psychiatric disorder is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.  


CONCLUSIONS OF LAW

1.  Evidence received since the final June 1985 determination 
wherein the Board denied the claim of entitlement to 
restoration of service connection for a chronic acquired 
psychiatric disorder is new and material, and the appellant's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 
(1999).  

2.  The claim of entitlement to service connection for a 
chronic acquired psychiatric disorder is not well grounded. 
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the June 1985 
decision wherein the Board denied the claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder is reported in pertinent part below.  

Service medical records show that the veteran was treated for 
an episode of acute schizophrenia in May 1975.  The episode 
was manifested by violent behavior, suicide attempt, 
inappropriate affect and probable auditory hallucinations.  
He had been drinking alcohol at the time and was having 
marital and work problems.  He was hospitalized for more than 
two weeks before being returned to a facility in the United 
States.  He was returned to duty without limitation on June 
9, 1975.  

The veteran's service discharge examination report of June 
1975 noted no psychiatric abnormality.  

The veteran filed his claim for a "nervous condition in 
February 1977.  

An April 1977 VA special psychiatric examination report shows 
the veteran stated that he was medically evacuated from 
Europe due to some kind of psychiatric trouble, and he was 
treated at an Army Hospital prior to being released from 
service.  He stated that he did not remember the details.  He 
later stated that he did remember something about it but did 
not want to discuss it.  

The veteran denied any treatment since then.  His only 
complaint was that his hair was falling out.  He denied any 
interpersonal or employment difficulties currently.  There 
were no abnormal mental examination findings and there was no 
evidence of a psychotic disorder or chronic brain syndrome.  
The impression was no present psychiatric disease found.  

A report from a private physician from June 1978 shows that 
the veteran was treated for anxiety.  The main complaint was 
inability to sleep at night.  

Medical reports from two private physicians were received in 
February 1982.  One report noted a history of suicide attempt 
in 1975, and symptoms of severe depression.  The diagnosis 
appears to be severe depression and paranoia.  The other 
report noted that the veteran had been followed at a mental 
health clinic since December 1981 for depression.  The 
symptoms were depression and anxiety.  The diagnosis was 
borderline personality.  

Private mental health clinic records from December 1981 noted 
diagnoses of an adjustment disorder with mixed emotional 
features.  The veteran reported feelings of depression, 
violent behavior, and inability to relate to others.  A 
report from the clinic dated in November 1982 noted that he 
was referred in December 1981, and had received prior VA and 
private treatment for depression and explosive behavior.  The 
treatment history was related.  He had dropped out of 
treatment in June 1982, and had not been seen since.  

In October and November of 1982 the veteran was hospitalized 
for observation at a VA Medical Center.  No psychiatric 
diagnosis was made on Axis I.  A borderline personality 
disorder was diagnosed.  He was vague about his complaints 
and did not give reliable information.  Hospital records 
showed that he reported he was depressed and had trouble 
sleeping.  The hospitalization summary report stated that he 
was not psychotic while in the hospital, and there was no 
evidence of psychosis.  Psychological testing did not show a 
psychotic thought process.  He did show some characteristic 
features of a borderline personality.  Although a diagnosis 
was made of schizophrenia in the past, there was no evidence 
of schizophrenia at the time.  It was felt he was just 
"looking for some money."  

A social worker report noted a history of the veteran having 
problems in dealing with authority figures, and as a result 
he had been in many confrontations. It was felt that he had a 
character disorder that was part of him for some time, and 
not a result of anything that happened to him in the 
military.  

The psychologist who conducted the testing battery during the 
hospitalization explained that the veteran did not show the 
tenuous hold on reality or impaired testing of reality 
expected of persons with schizophrenia.  He did show features 
that could suggest a past schizophrenic episode with no 
residual traits of such an experience.  

Traits of borderline personality included impulsiveness or 
unpredictability, unstable and intense anger or lack of 
control of anger, identity disturbance, affective instability 
with marked shifts of mood from normal to depression to 
irritability lasting short periods, physical self-damage 
including many fights, and possibly suicide gestures.  There 
was also reason to suspect chronic feelings of emptiness or 
boredom.  The diagnostic impression was schizophrenic episode 
by history, not seen; and borderline personality disorder.  

A January 1983 private psychiatrist report noted that the 
veteran was seen intermittently since November 1981 with 
complaints of nervousness, depression, and difficulty 
sleeping.  He had been referred to a local mental health 
clinic.  

A February 1983 report from a private physician notes that 
the veteran was seen in December 1981 at a mental health 
clinic for anxiety and depression.  The symptoms were anxiety 
and depression.  The diagnosis was adjustment disorder with 
mixed emotional features.  

In June 1985 the Board affirmed a RO determination to sever 
service connection for schizophrenia.  The Board found that 
the June 1977 grant of entitlement to service connection was 
clearly and unmistakably erroneous, and denied entitlement to 
restoration of service connection.  The episode in service 
was found to be acute and probably alcohol related.  There 
was no further psychotic break, and the current diagnosis was 
of a personality disorder. 

The evidence associated with the claims file subsequent to 
the June 1985 Board decision is reported in pertinent below.  

A report from a mental health clinic was received that was 
undated.  However this report notes that the veteran's date 
of birth was in January 1953, and his age was reported to be 
30.  According to the report he had been seen at the clinic 
in 1983.  His presenting problem was sleep disturbance, 
depression and low frustration tolerance, as well as 
unresolved anger and feelings of wanting to explode and 
wanting to hurt people at times.  It was reported that he had 
experienced auditory hallucinations.  

A private hospital report from August 1984 notes a 
provisional diagnosis of rule out schizoaffective type, and a 
final principal diagnosis of schizoaffective disorder.  The 
veteran was admitted with complaints of anxiety and inability 
to sleep.  It was noted that he had attended a mental health 
center for about a year.  Notable findings included a kind of 
inappropriate behavior, suspiciousness, a depressed mood, 
under-productive and illogical speech and he felt he heard 
some kind of voices that were controlling him.  He also had 
some homicidal thoughts.  

Psychological testing was felt to possibly reflect 
schizoaffective disorder or severe chronic disorganized 
personality disorder with depressive, obsessive and 
ambivalent features.  

Additional mental health clinic records from 1990 and 1991 
were received.  The veteran reported a history of depression 
and chronic sleep disturbance.  He was described as having a 
suspicious and paranoid nature, and as being easily agitated.  
Reportedly his problems started while in the military several 
years before.  A treatment plan noted a diagnosis of 
schizoaffective disorder.  

A discharge report from the facility from January 1991 noted 
complaints of extreme sleep disturbance, easy agitation, 
chronic anger, poor concentration at college, paranoia 
towards people, and chronic depression.  The veteran was 
given medication for psychosis, but later refused it.  It was 
noted that he was reporting improved function.  The admitting 
and discharge diagnosis was schizoaffective disorder.  

Private hospital records from December 1992 noted past 
complaints by the veteran of difficulty sleeping, and being 
about to explode with harm to others and himself.  It was 
noted that he had jumped off a building in service.  He was 
seeking medication as he had no more, but he denied any 
thoughts of suicide or violence.  The assessment was 
depression.  

A May 1994 report shows that the veteran was first seen in 
1983 at the facility for problems of depression, sleep 
disturbance, wanting to do harm to people, avoidance of 
people including family, history of violence, anger, 
explosive behavior and auditory hallucinations.  The 
diagnosis was schizoaffective disorder.  

The veteran underwent a private psychiatric evaluation in 
October 1994.  He reported difficulty dealing with people, 
with anger or irritability.  He admitted to psychiatric 
difficulty for at least 20 years, and related that he was 
first diagnosed and had psychiatric treatment in the Army.  
He reported that he was hospitalized in service.  He reported 
fighting and difficulty getting along with people, and was 
also apparently hearing voices, and was diagnosed as having 
schizophrenia.  He also reported hospitalization in Louisiana 
in 1984.  



The veteran related that he was having suicidal thoughts and 
felt that people were trying to hurt him.  He also reported 
that he was having auditory hallucinations telling him to 
hurt himself or others.  He stated that he had these voices 
for at least 20 years.  

The veteran stated that he was depressed much of the time and 
could not remember a time in his life when he was not 
depressed for as long as two months.  He also related that he 
had times in his life where he had increased activity during 
which time he did not need to sleep, and had numerous 
projects.  He recalled a period in 1989 when he felt that 
way.  He stated that he continued to have mood swings, was 
afraid of being around other people because he felt that they 
might hurt him, had difficulty sharing his feelings with 
others, and experienced an emptiness inside of him.  He noted 
that he had felt this way most of his life.  He admitted to 
numerous suicide gestures and one episode of trying to shoot 
someone.  He also noted feeling angry or irritable all of the 
time.  

The diagnosis after examination was moderate bipolar I 
disorder, most recent episode mixed.  Other diagnoses 
included dysthymia and borderline personality disorder.  

Private and VA records from 1994 onward show various 
psychiatric diagnoses. Records from 1996 and 1997 noted 
diagnoses of schizoaffective disorder, psychotic disorder not 
otherwise specified, paranoid schizophrenia, history of 
depression or depressive disorder with psychotic features, 
and bipolar disorder.  However none of these contain an 
opinion on etiology.  

In September 1996 the veteran reported a lifelong history of 
dysphoria.  The same month he reported a history of problems 
in service, specifically a nervous breakdown in the army when 
he jumped out of a window.  In April 1997 it was noted that 
target symptoms of paranoid schizophrenia included somatic 
complaints, anger, depression, auditory hallucinations, and 
tactile hallucinations.  



During a VA visit in August 1997 the veteran reported that 
his mental health history began with depression, 
irritability, agitation, and fighting in the Army.  He stated 
that he had a happy childhood and was in a good state of 
mental health until service.  In service he began breaking 
windows, getting into fights, and having racing thoughts or 
"could not turn off his mind."  He stated that he became 
depressed and irritable.  It is noted that he denied using 
alcohol at the time of his problems in service.  He also 
reported that the diagnosis made at the time was depression.  

The assessment after examination was bipolar disorder, mixed, 
provisional.  It was noted that the veteran could also have 
agitated depression, but it was very difficult to understand 
his baseline, given his poor history and confounding effects 
of his current medication regimen.  No major traits of a 
personality disorder were seen at that time.  

After a visit in October 1997, a diagnosis was made of 
depressive disorder with psychotic features, and rule out 
antisocial personality disorder.  It was felt that there was 
evidence of an underlying thought disorder.   

The veteran received VA treatment in January and February of 
1999.  The diagnosis after hospitalization in January 1999 
was schizoaffective disorder, depressed. Another note from 
the hospitalization contained an impression of schizophrenia, 
paranoid type.  

The report stated that the veteran had a long history of 
psychosis and violent behavior since the age of 21.  When he 
was in the Army in his early 20's, he experienced auditory 
hallucinations that commanded him to commit suicide.  He 
experienced anger that led him to break glass and windows.  
Since then, he reported that he continued to have chronic 
auditory hallucinations.  He also reported tactile 
hallucinations of spiders crawling on his skin.  He reported 
anger and persecutory thoughts of people trying to harm him.  
He also complained of chronic depressed mood and insomnia, as 
well as impaired social and occupational functioning.  

Other records from this period contain recitations of 
essentially a similar history of symptoms starting in 
service, with psychotic and other symptoms continuing after 
that date.  There was no specific opinion on etiology; nor 
was there any specific opinion that the veteran's symptoms 
over the years are consistent with a single identifiable 
psychiatric disease process.  


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108;  38 C.F.R. § 20.1105 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108.  

Despite the finality of a prior final Board decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108;  38 
C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999);  Evans supra.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence. See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled. 
The Court noted in Elkins that by the ruling in Hodge the 
Federal Circuit Court "effectively decoupled" the 
determinations of new and material evidence and well 
groundedness.  




The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

When new and material evidence has not been submitted in a 
previously denied claim "[f]urther analysis...is neither 
required, nor permitted." Butler v. Brown, 9 Vet. App. 167, 
171 (1996) (finding in a case of where new and material 
evidence had not been submitted that the Board's analysis of 
whether the claims were well grounded constituted a legal 
nullity).  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim and 
perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits. Elkins supra.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of VA to administer the law under 
a broad and liberal interpretation consistent with the facts 
in each individual case.  38 C.F.R. § 3.303(a) (1999).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  

Personality disorders and mental deficiency are not diseases 
or injuries within the meaning of the applicable legislation.  
3.303(c)(1999). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post service development of a psychosis to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (1999).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  See 
also e.g. Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000) 
(the burden of establishing well groundedness is low).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit supra (citing Murphy, at 81).

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  Epps 
v. Brown, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  In addition, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy supra.  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak supra, a claim based only on the veteran's lay opinion 
is not well grounded.

In McCormick v. Gober, No. 98-48 (U. S. Vet. App. Aug. 18, 
2000), citing Savage supra, it was noted that a claim may be 
well grounded on the basis of § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
and continuity of symptomatology is demonstrated thereafter, 
and competent evidence, medical or lay, relates the present 
disability and the post-service symptomatology.  

In Bruce v. West, 11 Vet. App. 405 (1998), the Court 
expounded on what constitutes competent evidence.  In order 
for any testimony to be probative of any fact, the witness 
must be competent to testify as to the facts under 
consideration.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(citing Espiritu supra).  

In the Savage case the Court noted that whether medical 
evidence was needed to demonstrate the existence of a disease 
"depends on the nature of the veteran's present condition, 
i.e., whether it is of a type that requires medical expertise 
to identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation.  Savage, 10 Vet. App. 488, 495 
(1997).  

Lay testimony is competent only when it regards symptoms of 
an injury or illness and only so long as it remains centered 
upon matters within the knowledge and personal observations 
of the witness.  See Layno, 6 Vet. App. at 470; see also 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Horowitz v. 
Brown, 5 Vet. App. 217, 221-222 (1993).  Thus, for example, 
lay testimony is competent to show that an individual had 
difficulty breathing, see Layno, 6 Vet. App. at 471, or 
suffered from flat feet, see Falzone, supra.  

However, when a medical condition is not readily observable 
and is not centered upon matters within the knowledge and 
observation of the witness, lay testimony as to its existence 
is not competent, and medical evidence is then required.  See 
Savage, supra (medical evidence required to find nexus 
between back condition and arthritis).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps supra; 
38 C.F.R. § 3.159(a) (1999).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).  


Analysis
New and material evidence

The veteran seeks to reopen his claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder, which the Board finally denied in June 1985.  When 
an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans supra.

Under Evans, evidence is new if not previously of record and 
not merely cumulative of evidence previously of record.  

The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final June 1985 Board 
decision consists primarily of private and VA medical 
records.  The Board concludes that this evidence is new and 
material and therefore the claim is reopened.  38 U.S.C.A. 
§ 5108;  38 C.F.R. § 3.156(a).  See also Hodge supra.  

The basis of the prior final denial was that the 
schizophrenic episode in service was found to be acute.  
There was no further psychotic break and the current 
diagnosis was of a personality disorder. 

The newly received post-service private medical records show 
that the veteran has had additional psychotic breaks, and 
there have been diagnoses of other psychiatric disorders - 
primarily schizoaffective disorder, although there have also 
been recent diagnoses of schizophrenia.  

The treatment records post dated the final decision and are 
"new" in that respect.  They are not cumulative or 
duplicative in that they show ongoing psychiatric treatment 
after service, additional psychotic breaks, and additional 
psychiatric diagnoses.  Furthermore the records directly 
address the basis of the prior final denials, and therefore 
bear directly and substantially on the question at issue.  

As the Board noted above, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim.  If so VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record.  If the claim is well grounded, VA must proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist has been fulfilled.  Elkins supra.  

As new and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, the first element has 
been met.  Accordingly, the Board's analysis must proceed to 
a determination of whether the appellant's reopened claim is 
well grounded; and if so, to an evaluation of the claim on 
the merits.  


Well groundedness

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois, Grottveit supra.  Because the veteran 
has failed to meet this burden, the Board finds that his 
claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim:  (1) medical evidence of a current 
disability;  (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury;  and, (3) medical evidence of a nexus between the 
claimed inservice injury or disease and a current disability.  
See Caluza, supra.

The Board's review of the evidentiary record discloses that 
the veteran had psychiatric treatment in service with a 
diagnosis of schizophrenia.  After treatment his symptoms 
resolved and no residuals were shown at discharge.  

The veteran clearly has a current psychiatric disorder, 
primarily diagnosed as schizoaffective disorder or 
schizophrenia.  Other recent diagnoses considered since 1996 
include a psychotic disorder not otherwise specified, 
depressive disorder with psychotic features, and rule out 
antisocial personality disorder.  

However this is not enough to conclude that his claim is well 
grounded.  There must be competent evidence of a nexus 
between the current disability and service.  Caluza supra.  

When a disease is shown to be chronic in service (or within 
the presumptive period under § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Schizophrenia 
was shown in service, but not chronically.  Therefore the 
post service diagnosed schizophrenia may not be automatically 
treated as service connected as part of a chronic disease 
process.  

Moreover, neither schizophrenia nor any other psychosis was 
diagnosed within a year after service and there is no 
competent evidence that schizophrenia or another psychosis 
was manifested to a compensable degree within a year after 
service.  38 C.F.R. §§ 3.307, 3.309.  

The veteran was examined by VA within two years after service 
and had no psychiatric complaints at that time.  In fact, no 
psychiatric disease was found on that examination.  This is 
persuasive evidence that no chronic psychiatric disease 
process existed, and tends to reinforce that the symptoms 
diagnosed as a schizophrenic episode in service were acute.  

A notation of paranoia was made in 1982, along with 
indications of depression and anxiety.  However a diagnosis 
of schizophrenia was not made.  It was felt that the veteran 
had a borderline personality.  In fact, in the course of 
treatment later in 1982, it was clearly noted that there was 
no psychosis and no schizophrenia at that time - only a 
personality disorder.  It was not until the mid 1980's, 
almost 10 years post service, that schizoaffective disorder 
was shown.  The evidence of record shows that a diagnosis of 
schizophrenia was not made (after the diagnosis in service) 
until the 1990's.  

The veteran as a layperson is not competent to provide 
medical diagnoses or opinions on etiology.  Espiritu supra.  
For that matter VA adjudicators likewise lack competency to 
make conclusions on medical issues such as diagnosis and 
medical relationship or etiology in the absence of medical 
opinion.  See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  That is to 
say, neither the veteran nor the Board may conclude without 
competent medical evidence that certain facts show chronic 
schizophrenia in service, or that schizophrenia was 
manifested to a compensable degree within a year after 
service.  Moreover, neither the veteran nor the Board is 
competent to conclude the post service diagnoses represent a 
chronic disease process having its inception during the 
active service period.  

The veteran has submitted assertions of continuity of various 
psychiatric symptoms after service, and records showing 
treatment of psychiatric symptoms off and on over the years 
after service.  However he has not submitted competent 
evidence that post service complaints over the years 
represented a continuation of pathology dating to service, 
and consistent with the current diagnoses made.  See 
38 C.F.R. § 3.303(b); Savage supra.  It is noted that the 
regulation and case law require only competent evidence which 
may be either medical or lay, depending on the circumstances.  
However, in this case, because of the complexity of the 
questions of psychological diagnoses and etiology, it is 
clear that only medical or expert psychological evidence can 
be considered competent.  At issue is a medical condition 
that is not readily observable, and is not centered upon 
matters within the knowledge and observation of the witness.  


Several reports over the years have noted a history from the 
veteran of symptoms starting in service, and then continuing 
thereafter.  However, a mere restatement of medical history 
by a medical examiner unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence." LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

A distinction must be made between recording a history and 
formulation of an actual opinion with application of 
knowledge to facts.  There is no medical or psychological 
opinion in the record to the effect that the veteran's 
psychiatric symptoms and treatment over the years can be 
traced to his time in service - that the onset of his 
psychiatric problems was in service, or that a psychosis 
could be traced to the first preservice year.  

Simply put, there is no competent evidence that the veteran 
currently has a chronic acquired psychiatric disorder related 
to service.  There is no competent medical evidence of a 
relationship between any currently diagnosed psychiatric 
disorder and service, and any alleged continuity of 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1990); Savage supra.

In essence, the veteran's claim is based solely on his lay 
opinion.  He has not offered any evidence of medical training 
or expertise demonstrating that he has been trained in the 
medical arts thereby rendering him competent to offer an 
opinion as to diagnosis and/or etiology of a disorder.  He is 
clearly alleging a fact which is beyond his competence to do 
so.  Espiritu, King supra.  

While a lay person may report his symptomatology, he does not 
have the competency of a trained health care professional to 
express opinions as to diagnosis and/or etiology as to any 
claimed disorder.  Assertions as to these matters are 
therefore not presumptively credible.  King supra.  As it is 
the province of trained health care professionals to enter 
conclusions that require medical opinions as to causation, 
Grivois supra the veteran's lay opinion is an insufficient 
basis upon which to find his claim well grounded.  Espiritu 
supra.  



Neither is the Board competent to supplement the record with 
its own unsubstantiated conclusions as to whether the veteran 
has a chronic acquired psychiatric disorder related to his 
period of active service.  Colvin supra.

Accordingly, as a well-grounded claim must be supported by 
evidence, not merely allegations, Tirpak supra, the 
appellant's claim of entitlement to service connection for a 
chronic acquired psychiatric disorder must be denied as not 
well grounded.  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert, 1 Vet. App. 49, 53.

Because the veteran has not submitted a well-grounded claim 
of service connection for a chronic acquired psychiatric 
disorder, VA is under no obligation to assist him in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  

Although the Board considered and denied the appellant's 
claim after reopening the claim, while the RO merely 
determined that new and material evidence had not been 
submitted to reopen the claim, the appellant has not been 
prejudiced by the decision.  

In reopening the claim and addressing the issue of well 
groundedness, the Board has accorded the appellant greater 
consideration than the veteran's claim in fact warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, the veteran has presented argument and 
evidence primarily on the merits of his claim rather than 
primarily on whether the evidence was new and material.  

The Board is cognizant that the Court has held that VA may 
have an obligation under 38 U.S.C.A. § 5103(a)(West 1991) to 
advise the claimant of evidence needed to complete a claim.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  



The Court has held that the section 5103(a) duty requires 
that, when a claimant identifies medical evidence that may 
complete an application but is not in the possession of VA, 
VA must advise the claimant to attempt to obtain that 
evidence.  Brewer v. West, 11 Vet. App. 228 (1998).  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible and therefore well grounded, VA has the 
duty to advise the veteran of the necessity to obtain the 
information.  McKnight supra; Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  

In this case, the RO has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  The veteran has not indicated the existence 
of any evidence that has not already been obtained and/or 
requested that would well ground his claim.  38 U.S.C.A. 
§ 5103(a); Epps, supra.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette, McKnight, Epps supra.

As the Board noted earlier, the Court announced a three-step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under § 3.156 to reopen 
the claim; and if so, VA must determine whether the claim is 
well grounded based on a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  12 Vet. 
App. 209, 218-19.

The Board has already determined that new and material 
evidence was submitted to reopen the claim of entitlement to 
service connection for a chronic acquired psychiatric 
disorder, and that the claim for service connection for a 
chronic acquired psychiatric disorder is not well grounded.  
The first element was met.  The second element of the test 
was not met.  Accordingly, the Board's analysis must end 
here.  Butler supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
chronic acquired psychiatric disorder, the appeal is granted 
to this extent only.

The veteran, not having submitted a well-grounded claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

 


